DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 2/01/2022 to claims 1, 2, and 23 have been entered. Claims 13-21 are canceled. Claims 1-12 and 22-25 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
The instant amendments to claims 1 and 23 have overcome the anticipation rejections of record over So made under 35 U.S.C. § 102, which are withdrawn.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (U.S. 5,626,561) in view of So et al. (WO 2015/160348; provided in the IDS dated 9/25/2019).
Butler teaches a laminated tubular apparatus for cell encapsulation, preferably made from at least two layers of a stretched polytetrafluoroethylene (PTFE) material having differing porosities such as to create a cell-exclusion zone and wherein stretched polytetrafluoroethyelene material forms a non-woven web average pore size of 0.4 microns in its laminated form (Col. 13, line 63 through Col. 14, line 7; Example 1), reading on the device of claim 1, the embodiment of pores for the perforations of claims 4 and 8, and on claims 3, 6, and 10. Butler teaches a device comprising a microporous 70 nested within at least one chamber of device 92, wherein the microporous polymer material/membrane comprises a cell exclusion zone 74 (Fig. 7 and Col. 6, lines 51-58), reading in-part on claim 1, and wherein the encapsulation device is loaded into a tubular apparatus for subsequent implantation into a subject such that the tubular apparatus is configured to be placed in direct contact with host tissue upon implantation (Col. 17, lines 36-55), reading on the embodiment of a cell encapsulation device comprising an inner device loaded with cells and nested within a second device having an outer surface that contacts the host’s tissues for claim 1. Butler envisions loading the encapsulation device with cells such as to form an implantable artificial pancreas (Col. 18, line 66 through Col. 19, line 12), reading in-part on the cells of claims 1 and 12. Butler teaches an embodiment wherein the implantable tube is made of stretched polytetrafluoroethylene comprising a cell-permeable zone and a cell-exclusion zone and does not teach any lamination (Col. 13, lines 40-62), reading on the negative limitation of claim 2.
Regarding claims 1 and 12, Butler does not teach PDX1+ pancreatic endoderm progenitor cells as a species of definitive endoderm cells.
So teaches an implantable device 200 comprising PDX1+ pancreatic endoderm cells and wherein the device is made from welded semi-permeable polymer materials (¶0029, Fig. 1, e.g. cell-excluding membrane), device fill pouch assembly (DFPA) 50 which comprises laminated sheets 52 and 54 and embodied by a non-woven fabric layered material such as polyethylene or polypropylene. (¶0034, ¶0040, Fig. 6), reading on the embodiment of PDX1+ pancreatic endoderm progenitor cells for claims 1, 12, 23, and 24. So teaches loading implantable device 200 with either pancreatic progenitor 
Regarding claims 1 and 12, it would have been obvious before the invention was filed to add the pancreatic cells of So to the cell encapsulation device of Butler/ A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Butler and So are directed towards cell encapsulation devices. The skilled artisan would have been motivated to do so because Butler envisions loading the encapsulation device with cells such as to form an implantable artificial pancreas, and so the pancreatic cells of So would predictably improve the cell encapsulation device of Butler as they are the relevant progenitor and mature cell types capable of generating an implantable artificial pancreas in the encapsulation device of Butler.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.
 
Claims 5, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Butler and So as applied to claim 1, 4, and 8 above, and further in view of Shalev et al. (US 2008/0112995).
The teachings of Butler and So are relied upon as set forth above.
Regarding claims 5 and 9, Butler and So do not teach the claimed pore/perforation number range, read as pore/perforation density and percent porosity. Regarding claims 7 and 11, Butler and So do not teach any distance between pores/perforations, read as pore/perforation density and percent porosity.

	Regarding claims 5, 7, 9, and 11, optimization of known result effective variables through routine experimentation will not support patentability absent any showing of criticality of said variables; see M.P.E.P. § 2144.05(II). In this case, while Shalev does not teach the pore/perforation number ranges of claims 5 and 9 and does not teach any distance between pores/perforations, Shalev explicitly makes clear that pore number of and any distance between pores necessarily reads on pore density, percent porosity, and the molecular weight cutoff of the semi-permeable membrane and are known result-effective variables with respect to cell retention within a cell-retention compartment of a cell encapsulation device. Therefore, person of ordinary skill in the art would be motivated to optimize the pore density, percent porosity, and/or  the molecular weight cutoff in the porous semi-permeable membrane(s) and porous non-woven fabric(s) of such as to retain cells within the cell encapsulation device of Butler.
Therefore and absent any showing to the contrary, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Butler and So as applied to claim 1 above, and further in view of Zilberman (US 2007/0134305).

Regarding claim 22, Butler and So do not teach wherein the non-woven fabric layer comprises a trilobal cross section.
Zilberman teaches composite structures composed of a fibril core and a polymeric coat and designed capable of encapsulating both hydrophobic and hydrophilic bioactive agents, such as cells, while retaining the activity of these agents (Abstract; ¶0183), reading in-part on claim 22. Zilberman teaches a core comprising a non-degradable polymer such as polytetrafluoroethylene (¶0063), reading in-part on claim 22. Zilberman teaches forming trilobal shaped polymers by extrusion (¶0269), reading in-part on claim 22.
Regarding claim 22, it would have been obvious before the invention was filed to substitute the trilobal-shaped PTFE of Zilberman for the undisclosed PTFE of Butler. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Butler and Zilberman are directed in-part towards PTFE compositions and towards cellular encapsulation. The skilled artisan would have been motivated to do so because the substitution would predictably yield PTFE in Butler’s device; “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-96 (U.S. 2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (U.S. 1976).
.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (U.S. 5,626,561) in view of So et al. (WO 2015/160348; provided in the IDS dated 9/25/2019) and Green et al. (US 2014/0014226A1; Reference A).
Butler teaches a laminated tubular apparatus for cell encapsulation, preferably made from at least two layers of a stretched polytetrafluoroethylene (PTFE) material having differing porosities such as to create a cell-exclusion zone and wherein stretched polytetrafluoroethyelene material forms a non-woven web average pore size of 0.4 microns in its laminated form (Col. 13, line 63 through Col. 14, line 7; also Example 1), reading on the device of claim 23. Butler teaches a device comprising a microporous polymeric material/membrane 70 nested within at least one chamber of device 92, wherein the microporous polymer material/membrane comprises a cell exclusion zone 74 (Fig. 7 and Col. 6, lines 51-58), reading in-part on claim 1, and wherein the encapsulation device is loaded into a tubular apparatus for subsequent implantation into a subject such that the tubular apparatus is configured to be placed in direct contact with host tissue upon implantation (Col. 17, lines 36-55), reading on the embodiment of a cell encapsulation device comprising an inner device loaded with cells and nested within a second device having an outer surface that contacts the host’s tissues for claim 23. Butler envisions loading the encapsulation device with cells such as to form an implantable artificial pancreas (Col. 18, line 66 through Col. 19, line 12), reading in-part on the cells of claims 23 and 24.

So teaches an implantable device 200 comprising PDX1+ pancreatic endoderm cells and wherein the device is made from welded semi-permeable polymer materials (¶0029, Fig. 1, e.g. cell-excluding membrane), device fill pouch assembly (DFPA) 50 which comprises laminated sheets 52 and 54 and embodied by a non-woven fabric layered material such as polyethylene or polypropylene. (¶0034, ¶0040, Fig. 6), reading on the embodiment of PDX1+ pancreatic endoderm progenitor cells for claims 23 and 24. So teaches loading implantable device 200 with either pancreatic progenitor cells, PDX-positive pancreatic endoderm cells, endocrine cells, or immature beta cells (¶0034), reading on those embodiments of claims 23 and 24.
Green teaches a device for loading cells into an encapsulation device for further implantation into a subject (Abstract). Green teaches the encapsulation device nested within the loading device and wherein the loading device comprises an internal membrane and an external membrane surrounded by a supportive mesh (¶0035), reading on mesh layer of claim 23.
Regarding claims 23 and 24, it would have been obvious before the invention was filed to add the pancreatic cells of So to the cell encapsulation device of Butler. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Butler and So are directed towards cell encapsulation devices. The skilled artisan would have been motivated to do so because Butler envisions loading the encapsulation device with cells such as to form an implantable artificial 
Regarding claim 23, it would have been obvious before the invention was filed to further add the mesh of Green to Butler’s device. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Green and Butler are in-part directed towards cellular encapsulation devices. The skilled artisan would have been motivated to do so because Green teaches that the addition of a mesh would add support (e.g. physical support), and so the addition of a mesh to Butler’s device would likely enhance said device as the mesh would act as a physical support.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Butler, So, and Green as applied to claim 23 above, and further in view of Zilberman (US 2007/0134305).
The teachings of Butler, So, and Green are relied upon as set forth above. Butler further teaches that the non-woven PTFE fabric may be manufactured in-part by extrusion (Col. 14, lines 13-41; i.e. the “Bacino” method), reading in-part on claim 25.
Regarding claim 25, Butler and So do not teach wherein the non-woven fabric layer comprises a trilobal cross section.

Regarding claim 25, it would have been obvious before the invention was filed to substitute the trilobal-shaped PTFE of Zilberman for the undisclosed PTFE of Butler. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Butler and Zilberman are directed in-part towards PTFE compositions and towards cellular encapsulation. The skilled artisan would have been motivated to do so because the substitution would predictably yield PTFE in Butler’s device; “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-96 (U.S. 2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (U.S. 1976).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.



Response to Arguments
Applicant’s arguments on pages 6-14 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On pages 7-8 of the reply, Applicant alleges that Butler is defective, citing the last Office Action and Figure 7 of the reply. This is not found persuasive and is confusing to the extent that device of Figure 7 reads in part on claims 1 and 23, as cited above: “Butler teaches a device comprising a microporous polymeric material/membrane 70 nested within at least one chamber of device 92 wherein the outer surface of the device is configured to be placed in direct contact with host tissue upon implantation (Figure 9A and Example 1), and wherein the microporous polymer material/membrane comprises a cell exclusion zone 74 (Fig. 7 and Col. 6, lines 51-58)”, and microporous polymeric material/membrane 70 has two surfaces of which one (external) surface contacts cell exclusion zone 74 and thus reading on the chamber, cell-excluding membrane, non-woven fabric layer (see the other teachings of Butler above), and the claimed orientation of the cell-excluding membrane and non-woven fabric layer of claims 1 and 23. 
	On pages 9-11 of the reply, Applicant alleges that Butler does not meet the new wherein clause of claims 1 and 23: “…wherein at least a portion of an outer surface of the cell encapsulation device is configured to be placed in direct contact with host tissue upon implantation of the cell encapsulation device into a mammalian host.” This is not found persuasive of error because the broadest reasonable interpretation of the claim presumes that when the device is implanted into a subject it must necessarily/inherent be directly contacting at least some of the host’s tissue. See M.P.E.P. § 2111. At this time, the claims are not structurally distinct from the device taught by Butler and do not 
	Applicant’s further arguments over Butler and secondary references Shalev and Zilberman on pages 11-13 are acknowledged, but are not found persuasive of error as these arguments rely on the argument’s over Butler as set forth on pages 7-11 of the reply and which are fully addressed above.

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653